 RICHARDS COMMERCIAL AND INDUSTRIAL PROTECTION COMPANY 385RICIIARDSCOMMERCIALANDINDUSTRIAL PROTECTION COMPANYandINTERNATIONAL UNION, UNITED PLANT GUARD WORKERS OF AMERICA,PETITIONER.Case No. 7-RC-1742. July 25, 1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Russell W.Bradley, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Boad finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labororganizationinvolvedclaimsto representcertain em-ployees.of the Employer.3.A questionaffecting commerce exists concerningthe representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.:4.The Petitioner seeks to represent in a single unit those employeesof the Employer who work at the Saginaw, Bay City, Muskegon,Kalamazoo,and Erie, Michigan, plants of Consumers Power Com-pany.However, should the Board find separate units appropriate,it is willing to represent the employees on that basis.The Employeris engaged in the business of furnishing plant protection and plantguard service to various companies. It contends that only separateunits are appropriate.In support of the Petitioner's contention, the record shows that thehours of employment, rates of pay, and general duties of all employeesare similar.On the other hand, it appears from the record that therehave been almost no transfers and no interchange of employees be-tween the five plants; that the Employer advertises in the local news-papers and hiring is done locally for each plant; and that there areconsiderable distances between the plants, the shortest being the 17miles from Saginaw to Bay City.Upon the record as a whole, and particularly in view of the geo-graphical separation of the plants here involved, the absence of anyinterchange between the employees in any of the plants, and the lackof any collective bargaining history, we believe that separate unitsof guards at the five plants of Consumers Power Company are appro-priate.''The Employer moved to dismiss the petition ppon the ground that a demand forrecognition and refusal was not shownWe find no merit in the Employer's contentionThe filing of the petition as amended.is itself a sufficient demand to raise a questionconcerning representationMoreover,by refusing to answer the hearing officer's inquiryat the hearing as to whether it was willing to recognize the Petitioner, the Employer Ineff.ct refused recognitionJ I. Case Company,BettendorfWorks,97 NLRB No. 31Accordingly,the Employer'smotion isherebydenied.2Gibbons Industrial Patrol, Inc,88 NLRB 1219.100 NLRB No. 54. 386..DECISIONS OF NATIONAL LABOR RELATIONS BOARDSergeants:The Employer contends that its sergeants are not super-visors within the meaning of the Act and should be included in anyunit or units found appropriate.The Petitioner takes no position.The record discloses that the sergeants devote about two-thirds oftheir time to work identical with that of the plant guards; that theyhave no authority to hire or fire nor to determine on which shift aparticular guard will work; that they receive reports on activitiesfrom the plant guards, but they in turn submit the information to alieutenant or captain for final disposition; and that instructions arereceived by the employees from the sergeants who in turn receivethem from a lieutenant or captain.Under these circumstances, wefind that the sergeants are not supervisors within the meaning ofthe Act and shall include them in the separate units found appropriate.We find that the following employees of the Employer constituteunits appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the amended Act :(1)All plant guards who work for the Employer at the ConsumersPower Company, Saginaw, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in the Act.(2)All plant guards who work for the Employer at the ConsumersPower Company, Bay City, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in the Act.(3)All plant guards who work for the Employer at the ConsumersPower Company, Muskegon, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in the Act.(4)All plant guards who work for the Employer at the ConsumersPower Company, Kalamazoo, Michigan, plant including sergeants,but excluding all other employees and supervisors as defined in the Act.(5)All plant guards who work for the Employer at the ConsumersPower Company, Erie, Michigan, plant including sergeants, but ex-cluding all other employees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.ARKPORT DAIRIES, INC.andCHAUFFEURS & TEAMSTERS LOCAL #65,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, PETITIONER.Case No.3-RC-953.July 28,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National Labor'Relations Act, a hearing was held before John Weld, hearing officer.100 NLRB No. 61.